Citation Nr: 1107249	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  10-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain, degenerative disc disease (DDD) at T11-12 and 
L5-S1, and spondylosis at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from January 1986 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for the Veteran's service-connected spine 
disabilities is ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2010).  Although the Board sincerely regrets the delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded every 
possible consideration.

In particular, the Veteran's last medical examination for VA 
Compensation and Pension purposes occurred in November 2007, 
prior to her discharge from military service.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
a veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Although the Veteran's last VA examination is not 
necessarily stale in this case, the Veteran has indicated that 
her condition has worsened since the date of the latest 
examination.  See, e.g., Notice of disagreement, April 2009.  

Earlier records, to include the November 2007 examination, were 
negative for neurological complications.  The November 2007 
examination specifically noted that the Veteran did not 
experience intervertebral disc syndrome.  However, reference is 
made to a January 2009 private treatment report that discusses 
the Veteran's neurological complaints and diagnosis of 
radiculopathy.  

As the Board is therefore unable to make an accurate assessment 
of the Veteran's current condition on the basis of the evidence 
currently of record, the Veteran must be afforded a new 
examination.

Furthermore, as the Veteran is noted to have multiple diagnoses 
referable to the spine, the examiner is asked to distinguish 
these diagnoses and the attributable symptoms thereof, to the 
extent possible.  Notably, VA regulations stipulate that 
evaluation of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is 
prohibited.  38 C.F.R. § 4.14 (2010).  To do so would 
overcompensate the Veteran for her loss of earning capacity.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, separate disabilities 
arising from a single disease entity are to be rated separately.  
38 C.F.R. § 4.25 (2010).  Specifically, when the symptomatology 
is distinct and separate, an additional rating is allowed.  
Esteban at 261.  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology is 
duplicative or overlapping.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the nature and 
severity of her service-connected spine 
disability.  The Veteran's claims file and a 
copy of this remand should be made available 
to the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner should provide specific findings 
as to the range of motion of the 
thoracolumbar spine.  Any pain during range 
of motion testing should be noted, and the 
examiner should accurately measure and report 
where any recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's disabilities.  
If observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, provide 
the additional loss of motion in degrees.  
The examiner should also state whether there 
is any abnormality of the thoracolumbar 
spine, including evidence of ankylosis.

The examiner is expressly asked to identify 
any and all objective neurologic 
abnormalities associated with the Veteran's 
service-connected spine disability (or 
disabilities).  

Also, to the extent possible, the examiner is 
asked to distinguish the symptoms 
attributable to each spine disability 
diagnosed since February 2007, regardless of 
whether that disability is presently 
manifested.  Symptoms identifiably 
attributable to one diagnosis as opposed to 
another spine diagnosis should be clearly 
described in order to allow the Board to 
determine whether additional rating is 
allowed for separate and distinct 
symptomatology in this case.  Evaluation of 
the same manifestations under multiple 
diagnoses is expressly prohibited.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, she and her 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


